COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of E.L.A. III and J.E.A, Children

Appellate case number:      01-18-00751-CV

Trial court case number:    2017-03501J

Trial court:                313th District Court of Harris County

         Appellees, H.S. and J.S, have filed an unopposed motion for an extension of time
to file their brief. The motion is granted. The brief of appellees, H.S. and J.S., is due to
be filed no later than Monday, December 17, 2018. See TEX. R. APP. P. 28.4(a),
38.6(d).
       This appeal involves the termination of the parent-child relationship. This Court is
required to bring the appeal to final disposition within 180 days of August 20, 2018, the
date the notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin.
6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. (Vernon 2013).
Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd_____
                    Acting individually  Acting for the Court

Date: __November 29, 2018___